Name: Commission Regulation (EEC) No 3463/86 of 11 November 1986 on the supply of milled long grain rice to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/ 16 Official Journal of the European Communities 14. 11 . 86 COMMISSION REGULATION (EEC) No 3463/86 of 11 November 1986 on the supply of milled long grain rice to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid manage ­ ment and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449 /86 (3), and in particular Article 25 thereof, Whereas , by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 150 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying-out of this measure, in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 133 , 21 . 5 . 1986, p. 1 . 4 OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . 14. 11 . 86 Official Journal of the European Communities No L 319/ 17 ANNEX I 1 . Programme : 1986 2 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge , BP 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Senegal 4 . Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 34 tonnes ( 100 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI , 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality , free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags ( in 20-foot containers ) : - quality of the bags : new jute sacks , minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 X 15 cm followed by, in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / DAKAR' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Dakar 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 24 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . 4 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation : M. Antonio Lesina , avenue Albert Sarraut 57 (2e Ã ©tage), BP 3345, Dakar  (telex 440 DELEGSE  DAKAR). No L 319/ 18 Official Journal of the European Communities 14. 11 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Madagascar 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 17 tonnes (50 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI , 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (in 20-foot containers) :  quality of the bags : new jute sacks , minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 X 15 cm followed by, in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / TOAMASINA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Toamasina 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 24 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Madagascar, Jean Cordy, Delegue, Immeuble Ny Havana, 67 hectares, BP 746, Antananarivo , (telex 22327 DELFED MG  ANTANANARIVO (RDM).